Citation Nr: 0607342	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  02-17 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to special monthly pension (SMP) by reason of 
being in need of the regular aid and attendance of another 
person (A&A).

2.  Entitlement to SMP by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
April 1952.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In October 2004, the Board remanded the case to the RO for 
further development.  The case was recently returned to the 
Board.

The issue of entitlement to SMP by reason of being housebound 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's basic entitlement to nonservice-connected 
disability pension has been established from May 1994.

2.  The veteran currently does not require regular assistance 
in aspects of daily living and he is not blind or bedridden, 
he resides at home and he is able to protect himself from 
environmental dangers.


CONCLUSION OF LAW

The criteria for SMP based upon the need for A&A have not 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA is applicable to this appeal because the appellant's 
claim was received after November 9, 2000, the effective 
date of the new law.  See, e.g., Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, regarding the claim of entitlement to 
SMP based on the need for A&A, the RO sent the initial VCAA 
notice letter after the claim was received in October 2001 
and prior to the rating decision in August 2002 that 
explained the basis for denial.  The October 2002 statement 
of the case (SOC) and the supplemental statement of the case 
(SSOC) in September 2005 included applicable reasoning and 
law and regulations regarding entitlement to SMP based on 
A&A.  

Collectively, the initial VCAA letter and a subsequent RO 
letter issued in November 2004 informed the appellant of the 
provisions of the VCAA and explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
They advised the appellant that private or VA medical 
records would be obtained if the names and addresses of all 
sources of treatment and the approximate dates of treatment 
were provided.  They explained that VA would help obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the 
appellant on notice of the applicability and effect of the 
VCAA and of his rights and responsibilities under the law.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) (usually the RO) decision on a 
claim for VA benefits.  In this case, the timing of the 
formal VCAA notice does comply with the express requirements 
of the law as found by the CAVC in Pelegrini II.  All the 
VCAA requires is that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Here the appellant had identified evidence 
that would support the claim and VA sought the development of 
the record to support an informed determination.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
the VCAA notice letter dated in November 2004 did contain a 
statement on page 2 that invited the veteran to submit 
evidence he felt pertained to his claims and listed what the 
evidence must show in order to support entitlement to SMP 
based on the need for A&A.  Thus the Board finds that the 
appellant did have actual notice of the obligation to submit 
all relevant evidence to VA.  In the context of the entire 
record, the content requirements for a VCAA notice have been 
amply satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  The appellant 
identified records and private medical reports have been 
added to the record.  The veteran did report for an 
examination scheduled pursuant to the October 2004 Board 
remand.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claim for SMP based on a need for A&A, 
consistent with the VCAA.  In the circumstances of this case, 
no further procedural or evidentiary development would serve 
any useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


Analysis

Increased pension, special monthly pension, is payable to a 
veteran by reason of need for aid and attendance.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.351(a).  The law and 
regulations provide that for increased pension purposes a 
person shall be considered to be in need of regular aid and 
attendance. Need for aid and attendance means helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person. The criteria set forth in 
paragraph (c) of this section will be applied in determining 
whether such need exists.  38 C.F.R. § 3.351(b).

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  
38 C.F.R. § 3.351(c).  The veteran does not meet the 
requirements under subsections (1) or (2) as he has 
acceptable vision to drive an automobile and he resides at 
home.  The VA examiner in January 2005 noted he was not blind 
and that he lived at home.

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  The 
VA examiner in January 2005 noted the veteran was not 
bedridden.  Furthermore, the private treatment records as 
recently as July 2004 noted at discharge he could not drive 
for two weeks which additional evidence he is not bedridden.

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

The veteran fails to meet any of the enumerated criteria for 
SMP based on A&A since he does not require the regular aid 
and attendance of another person.  Indeed, the VA examiner in 
January 2005 stated that the veteran by his own admission was 
able to perform acts of daily living without assistance and 
he was able to leave his home and drive to the grocery store 
and the mall and run errands.  He was able to walk 
unassisted, repeatedly able to get in and out of a chair 
without help, dress and undress himself except for tying his 
shoes.  He was alert and oriented and able to protect himself 
from environmental dangers.  In the examination narrative the 
veteran described how he was able to dress, bathe, drive and 
prepare meals unassisted.  Although he stated he could not 
put on or take off his shoes, he was able to do so according 
to the examiner.  Although he said that he did not do 
housework, such is not a personal function contemplated in 
the criteria.  Furthermore, although he reported limited 
functioning in August 2004 after recent heart surgery, his 
self-reported independent living status on the examination in 
January 2005 was consistent with the objective evaluation 
that did not support a need for A&A, and it contradicted the 
claim that assistance he reported receiving from an adopted 
granddaughter in April 2004 correspondence to the RO was 
required rather than simply voluntary assistance.  The 
earlier private reports showing the evaluation of 
cardiovascular disease in 2001 or the medical statement in 
October 2002, did not contain any information suggesting a 
need for A&A.   

In summary, the competent evidence, viewed objectively, does 
not show impairment of a degree from the various disabilities 
that would reasonably require another person to assist him in 
daily self-care tasks.  The Board recognizes that complete 
helplessness is not required to establish entitlement, and 
the need for assistance does not have to be constant but only 
a regular need is required.  However, overall, it is well 
established to the Board that the record does not 
substantiate significant impairment from the standpoint of a 
need for A&A.  See Prejean v. West, 13 Vet. App. 444 (2000); 
Turco v. Brown, 9 Vet. App. 222, 224-25 (1996); 38 C.F.R. 
§§ 3.350(b), 3.352(a) and VAOPGCPREC 21-94.


ORDER

Entitlement to SMP by reason of being in need of A&A is 
denied.


REMAND

Turning to the alternative basis for SMP on account of being 
housebound, such entitlement under 38 C.F.R. § 3.351 requires 
alternatively a single disability rated as 100 percent, plus 
additional disabilities that are ratable at 60 percent 
combined, or establish that he is confined to his dwelling.  
The record shows the last rating decision to list his various 
disabilities was in May 1999 and since then the record of 
private treatment shows he was treated for coronary artery 
disease, most recently being hospitalized in July 2004 for 
five vessel bypass grafting.  The private reports from 2001 
also mention worsening claudication.  The VA examiner in 
January 2005 noted this and also noted the veteran had 
recurrent angina.  Although the examiner conducted a review 
of systems, there was no assessment of any of his 
disabilities under the applicable criteria and there is 
evidence of a significant coronary artery disease that has 
not as yet been rated.  The August 2002 rating decision or 
the September 2005 supplemental statement of the case did not 
contain an adequate evaluation of his disabilities for an 
informed decision on this alternative basis for entitlement 
to SMP.  Furthermore, neither the statement of the case nor 
the supplemental statement of the case contained law and 
regulations relevant to the evaluation of his individual 
disabilities.

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
disability will be a fully informed one.  Accordingly, 
further development is warranted.  At a minimum, a 
contemporaneous comprehensive cardiovascular examination to 
evaluate the veteran's extensive cardiovascular disease would 
materially assist in the adjudication of the claimant's 
entitlement for SMP under the alternative basis in 38 C.F.R. 
§ 3.351(d).  The Board is not satisfied that all relevant 
facts have been properly developed to their full extent or 
that VA has met its duty to assist in this regard.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is remanded to the RO through the VBA 
AMC for further action as follows:

1.  The RO should ask the veteran to 
provide information regarding all medical 
treatment for the coronary artery 
disease, his peripheral vascular disease 
and any other permanent disabilities 
since October 2000 that has not already 
been made part of the record. The RO 
should assist the veteran in obtaining 
all relevant medical evidence that is not 
already of record. If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination by a 
physician with the necessary expertise to 
evaluate the veteran's coronary artery 
disease.  The claims folder must be made 
available to the physician for review 
prior to the examination.  The report of 
examination must indicate the presence of 
acute or chronic congestive heart 
failure, the workload of METs that result 
in dyspnea, fatigue, angina, dizziness, 
or syncope or; left ventricular 
dysfunction with ejection fraction stated 
in percent.  

Regarding peripheral vascular disease, 
the examination report should indicate if 
the veteran has ischemic pain at rest, 
and either deep ischemic ulcers or 
ankle/brachial index of 0.4, or assess 
the extent of claudication, trophic 
changes, diminished peripheral pulses 
and/or coldness in the extremity.  Each 
of the above criteria in evaluating 
coronary artery disease and peripheral 
vascular disease must be addressed by the 
physician.

3.  The RO should also obtain any other 
examination deemed necessary in order to 
adequately evaluate the claim of 
entitlement to SMP under the criteria in 
38 C.F.R. § 3.351(d).  In each instance, 
the claims folder must be made available 
to the examiner for review prior to the 
examination.  The examinations must 
address all relevant rating criteria.

4. When the above development has been 
completed, the RO should review the 
expanded record and readjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and her 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2005).

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


